DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed September 21, 2021, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1 and 10 and 35 U.S.C. 103 rejection of claim 16 are withdrawn. 

Allowable Subject Matter
3.	Applicant had previously cancelled claims 32-51.  
4.	Claims 1 to 31 are allowed.
5.	Claims 1 to 31 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Armstrong (US Pat. Pub. 2010/0153068) fails anticipate or render obvious a computer-implemented method, comprising: wherein determining the normal baseline operation of the steam trap includes: generating a plurality of vectors using the steam trap data; determining one or more periods during which live steam is flowing at the steam trap based on the time series data; and processing a first subset of the vectors to determine a state of the steam trap during at least one of the periods, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 17 is allowed because the closest prior art, Armstrong (US Pat. Pub. 2010/0153068) fails anticipate or render obvious a system comprising one or more computing devices configured to: generate a plurality of vectors using the steam trap data, the plurality of vectors including a sample time interval vector based on either or both of the first and second time series data, one or more steam temperature envelope vectors based on the first time series data, and one or more condensate temperature envelope vectors based on the second time series data; and based on determining the one or more periods, process a first subset of the vectors to determine a state of the steam trap during at least one of the periods, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/25/2021